Citation Nr: 1520324	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  0722949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified. 

2.  Entitlement to an effective date earlier than November 7, 2005 for the award of service connection for depressive disorder, not otherwise specified.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for depressive disorder, not otherwise specified, and assigned an initial 30 percent evaluation effective November 7, 2005.  


FINDINGS OF FACT

1.  The Veteran's depressive disorder most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran did not file a claim for entitlement to service connection for a psychiatric disorder earlier than November 7, 2005.

3.  The Veteran's service-connected depressive disorder precludes him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating, but not higher, for depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  An effective date earlier than November 7, 2005 for the award of service connection for a depressive disorder, not otherwise specified, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.
3.  The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for a depressive disorder, not otherwise specified, was awarded in the September 2012 rating decision on appeal.  An initial 30 percent evaluation was assigned effective November 7, 2005.  The Veteran contends that an increased initial rating is warranted as his psychiatric symptoms result in severe occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's depressive disorder is currently rated as 30 percent disabling under Diagnostic Code 9434 for major depressive disorder and the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for ooccupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial 70 percent evaluation is warranted for the service-connected PTSD throughout the claims period.  With respect to the schedular criteria, the Veteran has endorsed several of the specific symptoms associated with a 70 percent rating.  Treatment records from the Fayetteville VA Medical Center (VAMC) and various VA and private psychiatric examinations document depression affecting the ability to function independently, impaired impulse control with irritability, difficulty in adapting to stressful situation, and an inability to establish and maintain effective relationships.  Treatment records also note intermittent reports of passive suicidal ideation since July 2007.  The Veteran has endorsed other psychiatric symptoms throughout the claims period including anxiety, poor sleep with frequent nightmares, panic attacks around crowds, crying spells, and poor concentration.  

The Board notes that there is some discrepancy in the record with regard to the severity of the Veteran's psychiatric symptoms.  VA examinations conducted in April 2010, November 2011, and January 2012 indicate symptoms that are only of minimal or mild severity.  The Veteran also experienced several periods of improved symptoms during treatment at the Fayetteville VAMC; in October 2008, he reported that he was doing better with medication, denied irritable moods, and described his sleep as fine.  Similar statements were made at other times, such as April 2014 when the Veteran stated that his mood was pretty good.  However, reports from private psychologists dated in July 2005, June 2010, and July 2014 imply more severe symptoms, with findings of significant impairment due to the Veteran's daily depression, anxiety, poor sleep, and near constant social isolation. 

The Global Assessment of Functioning (GAF) scores assigned the Veteran's depressive disorder are also indicative of a broad range of impairment.  
According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 50 (assigned by a private psychologist in July 2005 and by his VAMC provider in July 2007) to 71 (assigned by the November 2011 and January 2012 VA examiners).  These scores are consistent with transient symptoms with mild impairment to serious symptoms and impairment to functioning.  Id.  

After a complete review of the medical and lay evidence, the Board concludes that the Veteran manifests symptoms that are similar severity, frequency, and duration as those contemplated by an increased 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Although the VA examiners found that the Veteran's psychiatric symptoms were of minimal or mild severity, review of the Veteran's occupational and social impairment shows functioning that is much more restricted.  Throughout the claims period, the Veteran consistently described himself as a loner who isolated himself from others.  Although he had some social contact with coworkers during a period of part time employment at the United States Post Office (USPS), he still characterized himself as isolated during therapy sessions at the VAMC in March 2010 and December 2010.  Similarly, the Veteran does not have a strong relationship with his family.  He reported in an August 2014 affidavit that he speaks to his mother and sister a few times a week, but does not visit long, and he has described their relationship during past examinations as non-existent.  He does not have any friends, and prefers to remain at home with his three dogs, whom he also characterized as his best friends.  

With respect to occupational functioning, it appears that the Veteran has not worked full time at any point during the claims period.  Prior to October 2009, he described himself as a self-employed printer, but also stated to his VA providers that business was often poor.  In the August 2014 affidavit, the Veteran stated that he worked as a handyman performing off jobs from 2005 to October 2009.  He worked part time with the USPS at Fort Bragg, North Carolina from October 2009 to October 2011 as a mail clerk, but the job was temporary and obtained through an employment agency.  The record does not establish that the Veteran was employed after October 2011 and a private psychologist noted that the Veteran manifested significant occupational impairment that prevented him from working since 2011.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  As discussed above, VAMC treatment records and various VA and private examination reports clearly document impairment to work relationships and social functioning.  Additionally, the Veteran manifests a chronic depressed mood.  Although his thought processes and judgment are consistently characterized as normal by various psychiatric examiners, he has expressed intermittent thoughts of suicide and reported consistently poor concentration and memory.  These findings and statements indicate some deficiencies to thinking and judgment.  Therefore, based on the frequency and severity of the Veteran's symptoms, the Board finds that they more nearly approximate a 70 percent evaluation under the general rating formula, despite the findings of minimal and mild impairment by the VA examiners.  Vazquez-Claudio, supra; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). 
 
The Board has also considered whether a total schedular rating is appropriate for the Veteran's depressive disorder, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  He has not demonstrated any of the specific symptoms associated with a total rating; there are no reports or findings of gross impairment to thought processes, delusions or hallucinations, inappropriate behavior, or disorientation or severe memory loss.  Although the Veteran has reported some suicidal ideation, there is no indication of a persistent danger of hurting himself or others.  Moreover, all the VA and private examiners have agreed that the Veteran is capable of caring for himself and performing activities of daily living such as dressing, cooking, and maintaining personal hygiene.  

A 100 percent rating is warranted if the service-connected psychiatric disability causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  Although the Veteran has not worked full time during the claims period, he has maintained part time work either through self-employment or with an employment agency.  A private psychologist concluded in July 2014 that the Veteran manifested a significant occupational impairment that prevented him from securing and maintaining substantially gainful employment.  However, this finding and the Veteran's employment history throughout the claims period, does not establish occupational impairment that is total.  Furthermore, despite the strain in the relationship with his family, the Veteran reported in August 2014 that he spoke to and visited with his mother and sister several times a week and they all "take turns checking in on each other."  Thus, he also does not manifest total social impairment.  The preponderance of the evidence is therefore against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  38 C.F.R. §§ 4.7, 4.21. 

In sum, the Board finds that the evidence establishes an increased 70 percent initial rating is appropriate for the Veteran's non specified depressive disorder throughout the claims period.  The claim for an increased rating is therefore granted to this extent.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability.  The Veteran's depressive disorder is manifested by severe symptoms including depression, anxiety, and poor sleep with significant social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


Earlier Effective Date Claim

Service connection for a depressive disorder, not otherwise specified, was granted in the September 2012 rating decision on appeal.  An initial 30 percent evaluation was assigned effective November 7, 2005.  The Veteran contends that an earlier effective date is warranted for the award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

On November 7, 2005, VA received the Veteran's Form 21-526, a formal claim for compensation and/or pension for a psychiatric disability characterized as depression.   Service connection was granted in the September 2012 rating decision on appeal and an effective date of November 7, 2005 was assigned-the date of receipt of the Veteran's claim.  The claims file does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for a psychiatric disorder.  Although the Veteran's formal application for service connection and a statement accompanying the claim were dated October 13, 2005, the claim and statement was not received by VA until November 7, 2005.  The Veteran may have signed the claim and statement in October, but they were not received by VA until November 2005.  38 C.F.R. § 3.400 clearly states that the appropriate method for determining an effective date is the date of receipt of a claim.  Therefore, the documents dated by the Veteran in October 2005 cannot serve as the basis for an earlier effective date for the award of service connection as they were not received by VA until the following month on November 7, 2005.  

The claims file also contains private medical records documenting treatment for a psychiatric disorder prior to November 2005, specifically the report of a private psychological evaluation in July 2005.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, any private treatment records dated before November 2005 cannot serve as the basis for an earlier effective date for the award of service connection.  

As the Veteran did not file a claim for service-connected compensation for a psychiatric disorder prior to November 7, 2005, he is already in receipt of the earliest possible effective date for the award of service connection.  As there is no legal basis for an effective date earlier than November 7, 2005 for the award of service connection, the claim must be denied.
TDIU Claim

The Veteran contends that he is unemployable due to his service-connected depressive disorder.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran meets the schedular criteria for an award of TDIU based on the assignment of an initial 70 percent rating for his non specified depressive disorder granted above.  Thus, the Veteran is currently service-connected for a depressive disorder, not otherwise specified, rated as 70 percent disabling and tinnitus rated as 10 percent disabling.  His combined evaluation for compensation is also 70 percent under the VA's Combined Ratings Table.  38 C.F.R. § 4.25, Table I.  He satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities.  On his formal claim for TDIU in June 2014, the Veteran reported that he last worked in October 2011 as a mail clerk through an employment agency.  He also indicated that he stopped working due to his service-connected depressive disorder with associated depressed mood, lack of interest, and poor sleep and concentration.  With regard to his education, the record establishes that the Veteran completed eighth grade and later obtained a GED.  His past work history includes working as a printer and handyman with some additional training through a technical community college.  This evidence indicates that the Veteran has a narrow educational and work history, with limited actual work experience.  

The record contains medical evidence weighing both for and against the claim for TDIU.  Supporting the claim are several statements from the Veteran's private psychologists, including a July 2014 evaluation concluding that the Veteran experiences significant occupational and social impairment that prevents him from securing and following substantial gainful employment since at least 2011.  The Veteran also applied for compensation from the Social Security Administration (SSA), though he identified his nonservice-connected back condition as the reason he was unable to work in his March 2006 application.  In an August 2014 affidavit, the Veteran also stated that he experienced problems at his job as a mail clerk due to difficulty focusing and often needed the help of his coworkers and supervisors to complete tasks. 

Weighing against the claim for TDIU are several VA medical opinions.  VA examiners who physically examined the Veteran and reviewed the claims file in November 2011 and January 2012 concluded that the Veteran's service-connected depressive disorder resulted in minimal occupational impairment.  Both examiners also found that the Veteran was able to maintain his basic activities of daily living.  Moreover, the VA examiners described the Veteran's psychiatric symptoms as manifesting occupational impairment due to mild or transient symptoms that only reduced work efficiency and the ability to perform occupational tasks during periods of significant stress.  

Thus, the record contains some evidence in favor of the claim and some evidence against it.  In light of the Veteran's limited educational history and work experience, the Board finds that the evidence is in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating and effective date assigned following an award of service connection.  The claim for service connection for the Veteran's depressive disorder is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2014 SOC set forth the relevant diagnostic codes for rating the disability at issue and the regulations pertaining to the assignment of an effective date for an award of service connection.  The appellant was thus informed of what was needed to warrant a higher initial rating and earlier effective date.  Therefore, the Board finds that VA has complied with the duty to notify the Veteran with respect to the claims for a higher initial rating and earlier effective date. 

With respect to the claim for entitlement to TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the SSA, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims, most recently in January 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for depressive disorder, not otherwise specified, is granted. 

Entitlement to an effective date earlier than November 7, 2005 for the award of service connection for depressive disorder, not otherwise specified, is denied.

Entitlement to a TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


